—Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in declaring null and void the determination of respondent, New York State Liquor Authority (SLA), finding that petitioner violated section 53.1 (s) of part 53 of the Rules of the SLA (9 NYCRR 53.1 [s]) (the Six-Foot Rule). 9 NYCRR 53.1 (s) constitutes a valid exercise of SLA’s statutory rule-making authority (see, Matter of Hodge Pub v New York State Liq. Auth., 215 AD2d 35, 39-41; cf., Jay-Jay Cabaret v State of New York, 215 AD2d 172, lv denied 87 NY2d 802, rearg denied 87 NY2d 918). Additionally, SLA’s determination that petitioner violated 9 NYCRR 53.1 (s) is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180), and the penalty imposed is not shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233-234). Consequently, we reverse the judgment and dismiss the petition. (Appeal from Judgment of Supreme Court, Monroe County, Frazee, J. — CPLR art 78.) Present — Hayes, J. P., Hurlbutt, Balio and Lawton, JJ.